Case

oO Oe SN WB A FP WO NYO &

NO NYO NO NY NY ND WN NY NO KH KF FR HF KF HF Fr OF ES
oN DN ON FP WD NHN KH CO Oo HAIN DB A FP WO NY KF OC

 

 

N:19-cv-61380-BB Document 19 Entered on FLSD Docket 02/06/2019 Page 1 of 5

Kami M. Hoskins (SBN: 026271)

GORDON REES SCULLY MANSUKHANI, LLP
111 W. Monroe Street, Suite 1600

Phoenix, AZ 85003

Telephone: (602) 794-2468

Facsimile: (602) 265-4716

khoskins @ grsm.com

Attorneys for Defendant

Vital Pharmaceuticals, Inc.

d/b/a VPX SPORTS or VPX

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

ThermoLife International, LLC, an Case No.: 2:18-cv-03233-SPL
Arizona limited liability company,
Plaintiff, DECLARATION OF MARC J. KESTEN
IN SUPPORT OF DEFENDANT VITAL
VS. PHARMACEUTICALS, INC.’S
MOTION TO TRANSFER TO
SOUTHERN DISTRICT OF FLORIDA
Vital Pharmaceuticals, Inc.,
Defendant.

 

 

I, Marc J. Kesten, hereby declare:

1. Tam General Counsel and Corporate Secretary for Vital Pharmaceuticals,
Inc., d/b/a VPX (“VPX” or “Defendant”’). I have reviewed the allegations in the
Complaint in this action. I make this declaration in support of VPX’s 28 U.S.C. 1404(a)
motion to transfer venue to the U.S. District Court for the Southern District of Florida.

2. Ihave personal knowledge of the facts set forth below, with the exception of
those matters stated on information and belief, which matters I believe to be true. My
knowledge is based on my various roles at VPX during the past five (5) years and my
review of records regularly made at or near the time of the events memorialized thereby
and maintained in the ordinary course of VPX’s business by individuals with knowledge
of the information contained therein. If called as a witness, I could and would competently

testify to the facts stated herein.

 
Case

So eH NSN NWN OH ER WY NY

NO NO wp NO WN HN NY NN NO HB ee FH HH FF BF SF OF Se
on NAN NWN WO FP WO NYO KF CO OO BB HN DB A FP WHO NY KF OO

 

 

N:19-cv-61380-BB Document 19 Entered on FLSD Docket 02/06/2019 Page 2 of 5

3. | VPX’s principal place of business is in South Florida (i.e., Broward County),
and has been from its inception and at all times relevant to the allegations in the
Complaint. VPX has no subsidiaries or other affiliated companies in Arizona.

4. VPX conducts all of its business operations at its headquarters in South
Florida. All of the decisions at issue in the Complaint, and specifically those related to
product development, testing, quality control, labeling, marketing, media, sales and so on,
are made in South Florida. For instance, all purchasing activity and communications with
vendors and raw material suppliers emanate from South Florida; all raw materials,
including the ingredients identified in the Complaint, are delivered to VPX at its
headquarters in South Florida, where they are processed, tested, manufactured, and
packaged; and all other materials such as cans and labeling are delivered to headquarters
in South Florida. No core function of VPX, as alleged in the Complaint and otherwise,
takes place anywhere other than South Florida.

Sn Likewise, VPX maintains its scientific laboratory at its South Florida
headquarters where it develops and tests its products, including the BANG® brand of
energy drinks at issue in the Complaint. VPX does not maintain any of its labs outside of
South Florida.

6. All of VPX’s books and records are created, maintained, and located at its
South Florida headquarters, including those that may not be available in electric format,
but, may be relevant to the allegations in the Complaint such as documents regarding
product development, testing, quality control, manufacturing, distribution, marketing,
media, sales, and facilities.

7. Over 70% of VPX’s current employees reside in Florida. Perhaps more
importantly, all current VPX employees with knowledge potentially relevant to the
material allegations in the Complaint live and work in Florida. This includes all VPX
management and personnel involved in product development, testing, quality control,

manufacturing, marketing, media, sales, and facilities who may have knowledge or

-2-

 
Case

So Oo NHN WN OW HR WHO YN

NO wo NY NYO NY NY NY NN NN KY KF HF YF YF HF FFE
oOo NHN OO ON BP BRD NO FPF lLlUDOlUlUCUCCOlUlUwWOWOULUMUGNCUCUGN OM ee POO NLD CU

)

 

 

:19-cv-61380-BB Document19 Entered on FLSD Docket 02/06/2019 Page 3of5

information related to the material allegations in the Complaint, such as, for example,
VPX’s CEO and Chief Scientific Officer, Director of Marketing, Vice President of Media,
Research & Development Manager, Executive Vice President of Sales, Facilities
Manager, and Raw Materials Buyer.

8. Additionally, numerous third-parties — including former VPX employees —
and others who have personal knowledge relevant to the material allegations in the
Complaint reside in or close to Florida. For example:

a. Peter Cinieri is VPX’s former Chief Financial Officer. In that role,
Mr. Cinieri oversaw all financial matters related to VPX’s product development, testing,
quality control, manufacturing, distribution, marketing, media, sales, and facilities. On
information and belief, Mr. Cinieri lives in Florida.

b. Chantal Salas is VPX’s former Marketing Coordinator. In that role,
Ms. Salas’ responsibilities included work related to marketing of VPX’s sports
supplements and energy drink products, including the BANG® products at issue in the
Complaint. On information and belief, Ms. Salas lives in Florida.

c. Nora Higuera is VPX’s former R&D Senior Food Scientist. In that
role, Ms. Higuera’s responsibilities included work related to product development,
testing, quality control, and manufacturing of VPX’s products. On information and belief,
Ms. Higuera lives in Florida.

d. —_ Eric Hillman is CEO at Europa Sports Products, which is a major
distributor of VPX’s products, including its BANG® products. In that role and based on
his experience distributing those products in gyms and health food stores across the United
States, Mr. Hillman could testify to the accuracy of VPX’s advertising for BANG® and
the general marketing and advertising strategies of similar products in the marketplace.
On information and belief, Mr. Hillman lives in North Carolina.

9. | VPX expects that either side could call these former employees and other

third-party witnesses to testify regarding, as noted above, respectfully: financial matters

-3-

 
Case

oO oe ST DO Oh KR WY YPN —

NO NO NO NO NHN NY WH NN NO HK Ke FR KF HF YS PF OES Sl
oOo HN DN A FP WHO NY KF CO Oo WH DBA FP WH NY KF CO

D

 

'19-cv-61380-BB Document19 Entered on FLSD Docket 02/06/2019 Page 4of5

related to VPX’s product development, testing, quality control, manufacturing,
distribution, marketing, media, sales, and facilities; the actual marketing of VPX’s
products, including the BANG® products at issue in the Complaint; the actual product
development, testing, quality control, and manufacturing of those products; and, from the
perspective of a major distributor of nutritional supplements and energy drinks, including,
again, the BANG® products at issue in the Complaint, the accuracy of VPX’s advertising
for BANG® and the general marketing and advertising strategies of similar products.

10. To the best of my knowledge, there are no former VPX employees with
potentially relevant information regarding the material allegations in the Complaint who
reside in Arizona (or California, Illinois, or any state other than Florida), and who VPX
expects to call for evidence relevant to the allegations in the Complaint.

11. VPX makes the bulk of its sales of BANG® energy drinks to distributors and
retailers, and sells directly to consumers relatively infrequently.

12. The advertising claims and allegations at issue in the Complaint implicate
various double-blind, placebo-controlled studies upon which VPX has relied in promoting
its products, including the BANG® brand of energy drinks. Those studies are listed on
VPX’s website at <https://bang-energy.com> and were conducted at leading universities
and sports nutrition labs across the United States, including in Florida at Florida State
University, Florida Atlantic University, and Nova Southeastern University. While the
authors of and participants in those studies may be dispersed throughout the United States,
including, again, in Florida, all of the documents and other physical evidence in VPX’s
possession from those studies are stored at its headquarters in South Florida.

Mf
MH
MH
MH
MM

 

 
Case ?:19-cv-61380-BB Document 19 Entered on FLSD Docket 02/06/2019 Page 5of5

—

I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

Executed this 6th day of February 2019, in Weston, Florida.

te J

C JY. KESTEN

Co eo INA DR nH BP W LD

NO NO NO NY NO HN HN NY NY HF FF HF Fe Fe HF Fre Oe Re le
Oo HN NWN WT FBP WY NY KF OD Oo BoB NN DBR Wn BP WW NYO KF CO

 

 

 
